Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


This Office action is in response to the application filed on 06/25/2020. Currently claims 1-4, 6-10, and 13-23 are pending in the application.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 22-23, the claims recite the limitation “suitable firing temperature”, without explicitly mentioning any temperature, thereby making it indefinite. Therefore, it is not clear what is really claimed in the claims.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, and 14-15 are rejected under 35 U.S.C.102 as being anticipated over Yamada et al. (US Patent Application Publication Number 2016/0074142 A1), hereafter, referred to as “Yamada”. 

Regarding claim 1, Yamada teaches a zirconia pre-sintered body (para. [0089]). comprising:
zirconia (abstract, para. [0089]); 
a stabilizer capable of inhibiting a phase transformation of zirconia (abstract, and para. [0009]); 
the zirconia being predominantly monoclinic (para. [0091], [0129]); 

Yamada teaches that the zirconia pre-sintered body to satisfying the following conditions: L1 is 68.0 or more and 90.0 or less, a1 is -3.0 or more and 4.5 or less, b1 is 0.0 or more and 24.0 or less, L2 is 60.0 or more and 85.0 or less, a2 is -2.0 or more and 7.0 or less, b2 is 4.0 or more and 28.0 or less,

and L1>L2, a1<a2, and b1<b2,

where (L1, a1, b1) represent values of (L*, a*, b*) of the L*a*b* color system after sintering as measured at a first point in an interval of a length from one end of the zirconia pre-sintered body to 25% of the entire length of a straight line extending along a first direction from
one end to the other end of the zirconia pre-sintered body,

(L2, a2, b2) represent values of (L *, a*, b*) of the L*a*b* color system after sintering as measured at a second point in an interval of a length from the other end of the zirconia pre-sintered body to 25% of the entire length of the straight line, and

the values of (L*, a*, b*) of the L*a*b* color system after sintering show unchanging patterns of increase and decrease in a direction from the first point to the second point, by teaching in Table 29 for the Example 9, that when the Lab value of the sintered body of the fourth powder layer is construed as L1, a1, and b1, and the Lab value of the sintered body of the first powder layer is set as L2, a2, and b2, and according to a preferred mode, it is assumed that, on a straight line extending in a first direction from one end to an opposite end, a chromaticity (L *, a*, b*) in an L*a*b* color chromaticity diagram at a first point in a domain from one end to up to 25% of a total length of the straight line is (L1, a1, b1), and a chromaticity (L *, a*, b*) in the L *a*b* color chromaticity diagram at a second point in a domain from the opposite end to up to 25% of the total length of the straight line is (L2, a2, b2),  increasing or decreasing tendency of the chromaticity in the L*a*b* color chromaticity diagram not being changed, when such measurements are made (para. [0038]).

Regarding claim 2, Yamada teaches that the zirconia pre-sintered body, wherein
L1-L2 is more than 0 and 12.0 or less, a2-a1 is more than 0 and 6.0 or less, and b2-b1 is more than 0 and 12.0 or less, by teaching that the conditions are met by Table 29 for the Example 9, that when the Lab value of the sintered body of the fourth powder layer is construed as L1, a1, and b1, and the Lab value of the sintered body of the first powder layer is set as L2, a2, and b2.

Regarding claim 3, Yamada teaches that the zirconia pre-sintered body, wherein
L1-L2 is more than 0 and 8.0 or less, a2-a1 is more than 0 and 5.0 or less, and b2-b1 is more than 0 and 10.0 or less, by teaching that the conditions are met by Table 29 for the Example 9, that when the Lab value of the sintered body of the fourth powder layer is construed as L1, a1, and b1, and the Lab value of the sintered body of the first powder layer is set as L2, a2, and b2.

Regarding claim 4, Yamada teaches that the zirconia pre-sintered body, wherein
L1-L2 is more than 1.0 and 7.0 or less, a2-a1 is more than 0.5 and 3.0 or less, and b2-b1 is more than 1.6 and 6.5 or less, by teaching that the conditions are met by Table 29 for the Example 9, that when the Lab value of the sintered body of the fourth powder layer is construed as L1, a1, and b1, and the Lab value of the sintered body of the first powder layer is set as L2, a2, and b2.

Regarding claim 6, Yamada teaches that the zirconia pre-sintered body, wherein the
zirconia pre-sintered body satisfies the following conditions:
L3 is 66.0 or more and 89.0 or less,
a3 is -2.5 or more and 6.0 or less,
b3 is 1.5 or more and 25.0 or less,
L1>L3>L2,
 	a1<a3<a2, and
b1<b3<b2,
where (L3, a3, b3) represent values of (L*, a*, b*) of the L*a*b* color system after sintering as measured at a third point between the first point and the second point on a straight line connecting the first point to the second point, by teaching that the conditions are met by Table 29 for the Example 9, that when the Lab value of the sintered body of the fourth powder layer is construed as L1, a1, and b1, and the Lab value of the sintered body of the first powder layer is set as L2, a2, and b2, and third powder layer is construed as L3, a3, and b3.

Regarding claim 7, Yamada teaches that the zirconia pre-sintered body, wherein the zirconia pre-sintered body satisfies the following conditions:
L4 is 62.0 or more and 86.0 or less,
a4 is -2.2 or more and 7.0 or less,
b4 is 3.5 or more and 27.0 or less,
L1>L3>L4>L2,
a1 <a3<a4<a2, and
b1<b3<b4<b2,
where (L4, a4, b4) represent values of (L*, a* ,b*) of the L*a*b* color system after sintering as measured at a fourth point lying between the third point and the second point on a straight line connecting the first point to the second point, by teaching that the conditions are met by Table 29 for the Example 9, that when the Lab value of the sintered body of the fourth powder layer is construed as L1, a1, and b1, and the Lab value of the sintered body of the first powder layer is set as L2, a2, and b2, and third powder layer is construed as L3, a3, and b3, and second powder layer is construed as L4, a4, and b4.

Regarding claim 8, Yamada teaches a zirconia pre-sintered body, wherein the third point is a distance of 45% of the entire length away from said one end, and the fourth point is a distance of 55% of the entire length away from said one end,  by teaching in an embodiment that the third point is at a distance from the one end equal to 45% of the total length, the fourth point is at a distance from the one end equal to 55% of the total length (para. [0042]).

Regarding claims 14-15, Yamada teaches a zirconia pre-sintered body, wherein the stabilizer is yttria by teaching that as the stabilizer(s), oxides such as calcium oxide (CaO), magnesium oxide (MgO), yttrium oxide (Y2O3), referred to below as 'yttria' are used (para. [0061]). Yamada also teaches the use of yttria in an amount of 3 to 7 .5 mol % relative to the total mole of the zirconia and the yttria, by teaching that, for example, if yttria is used as the stabilizer, the content of yttria is preferably 2.5 mol % to 5 mol %, more preferably 3 mol % to 4.5 mol % and further preferably 3.5 mol % to 4.5 mol % relative to the total of mols of zirconia and yttria summed together (para. [0061]).
Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 9-10, 16, and 22-23 are rejected under 35 U.S.C.103 as being obvious over Yamada et al. (US Patent Application Publication Number 2016/0074142 A1).

Regarding claim 9, Yamada teaches that the each of the zirconia pre-sintered body, has a composition that contains zirconia crystal powders, mainly of the monoclinic system (para. [0091]).  Yamada also teaches that the zirconia powder containing a stabilizer was prepared, where 7.2 mass % (4 mol %) of yttria, as stabilizer, were added to 92.8 mass % of mainly monoclinic zirconia powder (para. [0129]).  Therefore, it would have been obvious to any ordinary artisan that the zirconia is at least 55% monoclinic.

Regarding claim 10, Yamada teaches that the each of the zirconia pre-sintered body, wherein the zirconia and the stabilizer are wet-mixed together in water to form a slurry (equivalent to not dissolved). Next, the slurry is then dried and granulated (para. [0113]).  Therefore, Yamada teaches that the stabilizer is undissolved in zirconia as a solid solution.

Regarding claim 16, Yamada teaches a zirconia pre-sintered body comprising zirconia (abstract, para. [0089]), and yttria (para. [0061]), a stabilizer capable of inhibiting a phase transformation of zirconia. Yamada also teaches the use of X-ray diffraction pattern, as measured using CuK[Symbol font/0x61] rays, of the zirconia sintered body. Therefore, it would have been obvious to any ordinary artisan that the zirconia pre-sintered body would have an X-ray diffraction pattern with a yttria peak in addition to the zirconia peaks.

Regarding claims 22-23, Yamada teaches a zirconia pre-sintered body comprising zirconia, and a stabilizer (yttria) capable of inhibiting a phase transformation of zirconia. Yamada also teaches to fire (sinter) the pre-sintered body sample at 1500 °C for two hours to form a sintered body sample (para. [0133]), and in another embodiment sintering the pre-sintered body at 800-1200 °C for two hours (para. [0172]), thereby teaching that time and temperature are parameters that are used to optimize the sintered product. Yamada further teaches the importance of chromaticity and optical transmittance of the sintered sample as a dental material (para. [0087]). Additionally, the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the time and temperature during the sintering process in order to obtain desired sintered property (translucency) would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Claim 13 is rejected under 35 U.S.C.103 as being obvious over Yamada et al. (US Patent Application Publication Number 2016/0074142 A1), in view of Ito et al. (EP 3 214 057 A1), hereafter, referred to as “Ito ‘057”.

Regarding claim 13, Yamada teaches a zirconia pre-sintered body comprising zirconia (abstract, para. [0089]), and a stabilizer capable of inhibiting a phase transformation of zirconia.
Yamada also teaches that the zirconia pre-sintered body, wherein the zirconia pre-sintered body further comprises a pigment, the pigment being an oxide of at least one element selected from the group consisting of Ti, V, Cr, Mn, Fe, Co, Ni, Zn, Y, Zr, Sn, Sb, Bi, Ce, Pr, Sm, Eu, Gd, and Tb, by teaching that the zirconia sintered body of the present invention may contain a pigment(s) for coloring. If the zirconia sintered body is applied as a dental material, chromium oxide (Cr2O3), erbium oxide (Er2O3), iron oxide (Fe2O3), praseodymium oxide (Pr6O11) and so forth may be used as pigment(s). Such a pigment(s) may be used also in combination (para. [0065]).  

But Yamada fails to explicitly teach that the zirconia pre-sintered body does not comprise erbium oxide. However, “Ito ‘057” teaches to provide a zirconia sintered body that suppresses discoloration due to porcelain (abstract). The zirconia sintered body comprises at least one of a coloring agent A: erbium oxide and a coloring agent B: nickel oxide, and a composite oxide of zirconium and vanadium (abstract). “Ito ‘057” also teaches that the zirconia pre-sintered body does not comprise erbium oxide, by teaching in Examples 12-19, where the coloring agent does not comprise of erbium oxide. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of “Ito ‘057”, and substitute the use of coloring pigments other than erbium oxide that would result in desired chromaticity in terms of L*, a*, b*, and result in predictable results. Since both the reference deal with zirconia composite body used for dental application, one would have reasonable expectation of success from the combination.

Claims 17-20 are rejected under 35 U.S.C.103 as being obvious over Yamada et al. (US Patent Application Publication Number 2016/0074142 A1), in view of Fujisaki et al. (US Patent Application Publication Number 2017/0143458 A1), hereafter, referred to as “Fujisaki”.

Regarding claim 17, Yamada teaches a zirconia pre-sintered body comprising zirconia (abstract, para. [0089]), and a yttria, a stabilizer capable of inhibiting a phase transformation of zirconia. But Yamada fails to explicitly teach the use of fractions calculated using the concepts of monoclinic, tetragonal and cubic phase. However, Fujisaki teaches a zirconia sintered body is provided having a color tone equivalent to the color tone guides of various natural teeth and having the same aesthetics as a natural front tooth (abstract). Fujisaki also teaches the use of fractions for zirconia using the M-phase ratio is a value calculated from the following equation after taking XRD measurements for the mirror surface portion of the sintered body to determine the diffraction intensity of each of the (111) and (11-1) planes of the monoclinic phase, the (111) plane of the tetragonal phase, and the (111) plane of the cubic phase (para. [0104]):

fm ={Im(111)+Im(11-1)} / {Im(111)+Im (11-1 )+ It(111)+ Ic(111)} x 100

In the above equation, fm is the monoclinic phase ratio (%); Im(111) is the XRD peak intensity of the monoclinic phase (111) plane; Im(11-1) is the XRD peak intensity of the monoclinic phase (11-1) plane; It(111) is the XRD peak intensity of the tetragonal phase (111) plane; and Ic(111) is the XRD peak intensity of the cubic phase (111) plane.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention that the fraction of yttria would be a function of XRD peak of the monoclinic phase Im (111) plane; Im(11-1) is the XRD peak intensity of the monoclinic phase (11-1) plane; It(111) is the XRD peak intensity of the tetragonal phase (111) plane; and Ic(111) is the XRD peak intensity of the cubic phase (111) plane, in addition to the XRD peak of Iy(111) plane of yttria, resulting in the following formula:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Additionally, it is also well known to an ordinary artisan that yttria peak is found in the vicinity of 2[Symbol font/0x71]=29° in an X-Ray diffraction pattern using CuK[Symbol font/0x61] radiation for the predominant (111) phase.

Regarding claim 18, Yamada teaches the use of yttria in an amount preferably 2.5 mol % to 5 mol %, more preferably 3 mol % to 4.5 mol % relative to the total of mols of zirconia and yttria summed together (para. [0061]). Therefore, it would have been obvious to any ordinary artisan that the fraction of yttria (fy) would be 15% or less.

Regarding claim 19, Yamada teaches the use of yttria in an amount preferably 2.5 mol % to 5 mol %, more preferably 3 mol % to 4.5 mol % relative to the total of mols of zirconia and yttria summed together (para. [0061]). Therefore, it would have been obvious to any ordinary artisan that the fraction of yttria (fy) would be 0.5% or more.

Regarding claim 20, Yamada teaches the use of yttria in an amount of 4.5 mol % relative to the total of mols of zirconia and yttria summed together (para. [0061]). Therefore, it would have been obvious to any ordinary artisan that the fraction of yttria (fy) would be 1% or more.

Claim 21 is rejected under 35 U.S.C.103 as being obvious over Yamada et al. (US Patent Application Publication Number 2016/0074142 A1), in view of Ito et al. (EP 3 246 300 A1), hereafter, referred to as “Ito ‘300”.

Regarding claim 21, Yamada teaches a zirconia pre-sintered body, wherein the stabilizer is yttria by teaching that as the stabilizer(s), oxides such as calcium oxide (CaO), magnesium oxide (MgO), yttrium oxide (Y2O3), referred to below as 'yttria' are used (para. [0061]). Yamada teaches the use of yttria in an amount preferably 2.5 mol % to 5 mol %, more preferably 3 mol % to 4.5 mol % and further preferably 3.5 mol % to 4.5 mol % relative to the total of mols of zirconia and yttria summed together (para. [0061]). But Yamada fails to explicitly teach that the zirconia pre-sintered body has yttria content of 5.8 mol % or more and 7.5 mol % or less, and the fraction fy is 2% or more. However, “Ito ‘300” teaches a zirconia calcined body that is provided zirconia composition, that is used in a dental product in which defect-generation is suppressed and transparency varied, wherein the zirconia sintered body contains 4 mol% to 7 mol% of yttria as stabilizer (abstract).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention, to incorporate the teaching of “Ito ‘300”, and use a known technique of using higher amount of yttria (5.8 mol% to 7.5 mol%, and yttria fraction (fy) of more than 2%) as stabilizer, because that would suppress defect generation also desired level of transparency would be achieved (KSR Rationale C, MPEP 2143). Since both the reference deal with zirconia and yttria and forming dental products, one would have reasonable expectation of success from the combination.


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742